        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 1 of 18




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

REINA SANTIAGO ORTIZ,
                                                             DECISION & ORDER
                              Plaintiff,
                                                             19-CV-0538MWP
               v.

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
_______________________________________



                                PRELIMINARY STATEMENT

               Plaintiff Reina Santiago Ortiz (“Santiago Ortiz”) brings this action pursuant to

Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeking judicial review of a final

decision of the Commissioner of Social Security (the “Commissioner”) denying her application

for Disability Insurance Benefits (“DIB”). Pursuant to the Standing Order of the United States

District Court for the Western District of New York regarding Social Security cases dated June

1, 2018, this case has been reassigned to, and the parties have consented to the disposition of this

case by, the undersigned. (Docket # 15).

               Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 10, 11). For the

reasons set forth below, I hereby vacate the decision of the Commissioner and remand this claim

for further administrative proceedings consistent with this decision.
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 2 of 18




                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner

applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent


                                                 2
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 3 of 18




they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.

Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a claimant is disabled, the ALJ must

employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

               (1)     whether the claimant is currently engaged in substantial
                       gainful activity;

               (2)     if not, whether the claimant has any “severe impairment”
                       that “significantly limits [the claimant’s] physical or mental
                       ability to do basic work activities”;

               (3)     if so, whether any of the claimant’s severe impairments
                       meets or equals one of the Listings in Appendix 1 of
                       Subpart P of Part 404 of the relevant regulations;

               (4)     if not, whether despite the claimant’s severe impairments,
                       the claimant retains the residual functional capacity
                       [(“RFC”)] to perform his or her past work; and

               (5)     if not, whether the claimant retains the [RFC] to perform
                       any other work that exists in significant numbers in the
                       national economy.

20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

                                                  3
             Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 4 of 18




step five the burden shifts to the Commissioner to ‘show there is other gainful work in the

national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.      Procedural History

                  Santiago Ortiz protectively filed for DIB on September 17, 2012. (Tr. 377).1

That application was denied by an ALJ on September 19, 2014. (Tr. 187-209). On March 4,

2016, the Appeals Council entered a remand order instructing the ALJ: (1) to consider further

Santiago Ortiz’s maximum RFC based upon the evidence of record; and (2) to obtain

supplemental evidence from a vocational expert to clarify the effect of the assessed limitations

on Santiago Ortiz’s occupational base. (Tr. 209-11). Following remand, on July 20, 2018, a

second ALJ concluded that Santiago Ortiz was not disabled. (Tr. 24-38). Santiago Ortiz

commenced this lawsuit on April 25, 2019. (Docket # 1).



III.     The ALJ’s Decision

                  In his decision, the ALJ followed the required five-step analysis for evaluating

disability claims. (Tr. 24-38). At step one of the process, the ALJ found that Santiago Ortiz had

not engaged in substantial gainful activity between June 7, 2011, the alleged onset date, and

December 31, 2016, her date last insured. (Id.). At step two, the ALJ concluded that Santiago

Ortiz had the severe impairments of migraine headaches, fibromyalgia, anxiety with panic

disorder, and depression. (Id.). At step three, the ALJ determined that Santiago Ortiz did not

have an impairment (or combination of impairments) that met or medically equaled one of the


         1
            The administrative transcript (Docket # 7) shall be referred to as “Tr. ___,” and references thereto utilize
the internal Bates-stamped pagination assigned by the parties.
                                                           4
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 5 of 18




listed impairments. (Id.). With respect to Santiago Ortiz’s mental limitations, the ALJ found

that she suffered from moderate limitations in interacting with others, concentrating, persisting or

maintaining pace, and adapting or managing oneself, and mild limitations in understanding,

remembering, or applying information. (Id.). The ALJ concluded that Santiago Ortiz had the

RFC to perform light work requiring her to occasionally balance, stoop, kneel, crouch, crawl,

climb ramps, stairs, ladders, ropes, or scaffolds, operate a motor vehicle, or be exposed to

unprotected heights and moving mechanical parts. (Id.). Additionally, the ALJ concluded that

Santiago Ortiz had a limited ability to communicate in English and could perform jobs involving

only simple work-related decisions and occasional interaction with supervisors, coworkers, and

the general public. (Id.). At steps four and five, the ALJ determined that Santiago Ortiz would

be unable to perform past relevant work but that other jobs existed in the national economy that

Santiago Ortiz could perform, including the positions of stock checker, housekeeper cleaner, and

injection molding machine tender. (Id.). Accordingly, the ALJ found that Santiago Ortiz was

not disabled. (Id.).



IV.    Santiago Ortiz’s Contentions

               Santiago Ortiz contends that the ALJ’s determination that she is not disabled is

not supported by substantial evidence and is the product of legal error. (Docket ## 10-1, 14).

First, Santiago Ortiz maintains that the ALJ applied an incorrect standard when determining that

her migraines were not medically equivalent to the requirements for Listing 11.02 (epilepsy) and

otherwise provided an insufficient rationale for his step-three finding. (Docket ## 10-1 at 33-36;

14 at 2-6). Second, Santiago Ortiz argues that the ALJ improperly discounted the opinion of

Santiago Ortiz’s primary care physician, Dr. Biondolillo. (Docket ## 10-1 at 36-38; 14 at 6-8).


                                                 5
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 6 of 18




Third, Santiago Ortiz contends that the ALJ erred by requiring objective evidence to support her

subjective complaints that she suffered from pain caused by fibromyalgia. (Docket # 10-1 at

38-40). Finally, Santiago Ortiz challenges the ALJ’s determination on the grounds that it was

based upon mischaracterizations of the evidence. (Docket ## 10-1 at 40-41; 14 at 8-9).



V.     Analysis

       A.      The ALJ’s Step-Three Determination

               I turn first to Santiago Ortiz’s contention that the ALJ misapplied the medical

equivalency standard when determining whether her migraines were equivalent to the

requirements for Listing 11.02 (epilepsy). (Docket ## 10-1 at 33-36; 14 at 2-6). In addition,

Santiago Ortiz points to record evidence purportedly demonstrating that her migraines were

medically equivalent to that listing. (Id.). The Commissioner responds that any error by the ALJ

was harmless because Santiago Ortiz has not demonstrated that her migraines were medically

equivalent to Listing 11.02. (Docket # 11-1 at 6-8).

               At step three of the sequential evaluation process, an ALJ is required to analyze

the claimant’s medically determinable impairments to determine whether they meet or medically

equal an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (the “Listings”). See 20

C.F.R. § 416.920(a)(4)(iii). “The purpose of the [l]istings is to streamline the administrative

process by identifying those impairments that are so severe they would always be disabling.”

Simmons v. Colvin, 2016 WL 3866620, *2 (W.D.N.Y. 2016). Accordingly, “a claimant is

entitled to a conclusive presumption that [she] is disabled if [her] impairment meets or is

medically equivalent to an impairment listed in [the listings].” Carter v. Colvin, 2016 WL

3360559, *11 (E.D.N.Y. 2016).


                                                 6
            Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 7 of 18




                 In order to meet a listed impairment, a claimant “must show that [her] impairment

meets or equals all specified criteria of a listing[;] . . . ‘[a]n impairment that manifests only some

of those criteria, no matter how severely, does not qualify.’” Id. (quoting Sullivan v. Zebley, 493

U.S. 521, 530 (1990)). An impairment that does not meet the criteria of a listing may

nevertheless medically equal a listing’s criteria. See 20 C.F.R. § 416.926(a). To establish

medical equivalence, a claimant must demonstrate that her impairment is “at least equal in

severity and duration” to each of the criteria of the relevant listing. Id. If an impairment is not

specified in the listings, the ALJ must compare the medical findings of the claimant’s

impairment to the criteria of “closely analogous listed impairments” to determine whether “the

findings related to [the claimant’s] impairment[s] are at least of equal medical significance to

those of a listed impairment.” See 20 C.F.R. 416.926(b)(2); see also SSR 17-2p, 2017 WL

3928306, *2 (March 27, 2017).2 The claimant bears the burden to prove that her impairments

meet or equal a listed impairment. See Naegele v. Barnhart, 433 F. Supp. 2d 319, 324

(W.D.N.Y. 2006).

                 An ALJ is not required to “articulate specific evidence supporting his or her

finding that [a claimant’s] impairment[] does not medically equal a listed impairment.” See SSR

17-2p, 2017 WL 3928306 at *4. Rather, “a statement that the [claimant’s] impairment[] does not

medically equal a listed impairment” will generally constitute sufficient articulation for the

ALJ’s finding. Id. The ALJ’s articulation of the reasons for his or her conclusion that the

claimant is not disabled in the remaining steps of the sequential evaluation should “provide a

rationale that is sufficient for a subsequent reviewer or court to determine the basis” for the



        2
          “Although SSRs do not have the same force and effect as law, they are binding on all components of the
Social Security Administration in accordance with 20 C.F.R. § 402.35(b)(1).” Young v. Comm’r of Soc. Sec., 2020
WL 2028257 (W.D.N.Y. 2020).
                                                        7
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 8 of 18




step-three medical equivalence conclusion. Id. Nevertheless, the ALJ’s step-three conclusion

must be supported by substantial evidence and must be articulated elsewhere in the decision in a

manner that “permits a court to understand and review the ALJ’s step-three conclusions for

substantial evidence.” See Hall v. Saul, 2019 WL 5085427, *8 (N.D. Iowa 2019) (“[t]he fact that

SSR 17-2p and the case law allow analysis and reasoning articulated at later steps to be sufficient

does not conflict with the Social Security Act’s requirement that any decision . . . must ‘contain

. . . in understandable language . . . [the] determination and the reason or reasons upon which it is

based’”) (quoting 42 U.S.C. § 405(b)(1)); Owens v. Saul, 2019 WL 7900070, *13 (D.S.C. 2019)

(“SSR 17-2p does not abrogate the ALJ’s duty to support her decision with substantial

evidence”), report and recommendation adopted by, 2020 WL 635798 (D.S.C. 2020).

               Here, the ALJ concluded, and the parties do not dispute, that although there is no

listing for migraines, the most closely analogous listed impairment is Listing 11.02 (epilepsy).

(Tr. 28; Docket ## 10-1 at 33; 11-1 at 7). Listing 11.02 provides as follows:

               11.02 Epilepsy, documented by a detailed description of a typical
               seizure and characterized by A, B, C, or D:

               A. Generalized tonic-clonic seizures . . . , occurring at least once a
               month for at least 3 consecutive months . . . despite adherence to
               prescribed treatment; or

               B. Dyscognitive seizures . . . , occurring at least once a week for at
               least 3 consecutive months . . . despite adherence to prescribed
               treatment; or

               C. Generalized tonic-clonic seizures . . . , occurring at least once
               every 2 months for at least 4 consecutive months . . . despite
               adherence to prescribed treatment . . . ; and a marked limitation in
               one of the following:

               1.      Physical functioning . . . ; or
               2.      Understanding, remembering, or applying information . . . ; or
               3.      Interacting with others . . . ; or
               4.      Concentrating, persisting, or maintaining pace . . . ; or

                                                 8
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 9 of 18




               5.      Adapting or managing oneself . . . ; or

               D. Dyscognitive seizures . . . , occurring at least once every 2
               weeks for at least 3 consecutive months . . . despite adherence to
               prescribed treatment . . . ; and a marked limitation in one of the
               following:

               1.      Physical functioning . . . ; or
               2.      Understanding, remembering, or applying information . . . ; or
               3.      Interacting with others . . . ; or
               4.      Concentrating, persisting, or maintaining pace . . . ; or
               5.      Adapting or managing oneself . . . .

20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 11.02(A) (2018).

               In his decision, the ALJ explicitly considered Listing 11.02 and concluded that the

evidence in the record was insufficient to establish that Santiago Ortiz’s migraines were

medically equivalent to the listing. (Tr. 28). Specifically, the ALJ stated:

               There is no listing for migraine headaches, but this impairment has
               been considered under the neurological disorders of [L]isting
               11.00. However, the evidence fails to show that the claimant’s
               migraine headaches result in generalized tonic-clonic seizures, or
               dyscognitive seizures occurring at a frequency contemplated by the
               listing despite adherence to prescribed treatment, and a marked
               limitation in physical functioning, understanding, remembering
               and applying information, interacting with others, concentrating,
               persisting and maintaining pace and adapting and managing
               oneself. Thus, the listings criteria are not met or equaled.

(Id.) (emphasis provided).

               Santiago Ortiz maintains that the ALJ erred by improperly requiring evidence

establishing that she suffered from seizures – an error that demonstrates his misapplication of the

medical equivalency analysis under Listing 11.02 in cases involving migraines. (Docket ## 10-1

at 33-36; 14 at 2-6). I agree.

               The Social Security Administration (“SSA”) has issued guidance in several forms

pertaining to evaluation of medical equivalency in cases involving migraines. See SSR 19-4p,


                                                 9
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 10 of 18




2019 WL 4169635 (Aug. 26, 2019); Crewe v. Comm’r of Soc. Sec., 2019 WL 1856260, *4

(W.D.N.Y. 2019) (citing Social Security Program Operations Manual System (“POMS)

DI § 24505.015, superseded by POMS DI § 24508.010 (effective February 13, 2018)) and

Worley v. Berryhill, 2019 WL 1272540, *4 (E.D.N.C.) (citing SSA National Q&A 09-036

(providing guidance related to Listing 11.03, the predecessor to 11.02)), report and

recommendation adopted by, 2019 WL 1264870 (E.D.N.C. 2019). Although none of the

guidance appears to have been in effect when the ALJ issued his decision, federal courts have

considered and relied upon it in reviewing step-three determinations involving migraines. See,

e.g., Lerouge v. Saul, 2020 WL 905756, *8 (E.D. Mo. 2020) (considering SSR 19-4p); Crewe v.

Comm’r of Soc. Sec., 2019 WL 1856260 at *4 (considering POMS § DI 24505.015); Worley v.

Berryhill, 2019 WL 1272540 at *4 (considering SSA Q&A 09-036 and POMS § DI 24505.015);

Rader v. Comm’r of Soc. Sec., 2018 WL 4087988, *6 (D. Idaho 2018) (same). This guidance

and the caselaw applying it make clear that evidence of seizures is not required to establish that

migraines are medically equivalent to Listing 11.02. See SSR 19-4p, 2019 WL 4169635 at *7

(“[t]o evaluate whether a primary headache disorder is equal in severity and duration to the

criteria in 11.02B, we consider: a detailed description from an [acceptable medical source] of a

typical headache event . . . ; the frequency of headache events; adherence to prescribed

treatment; side effects of treatment . . . ; and limitations in functioning that may be associated

with the primary headache disorder or effects of its treatment, such as interference with activity

during the day”); Crewe, 2019 WL 1856260 at *4 (medical equivalency may be found where

claimant has migraine headaches despite treatment at least twice weekly lasting from 4 to 72

hours and accompanied by aura, alteration of awareness, intense throbbing, severe pain, nausea

and photophobia requiring rest in a quiet, dark room for relief) (citing POMS § DI 24505.015);


                                                 10
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 11 of 18




Mesecher v. Berryhill, 2017 WL 998373, *4 (N.D. Tex. 2017) (medical equivalency may be

found where a claimant suffers from migraine headaches occurring more than once a week

accompanied by alteration of awareness or “significant interference with activity during the day

that may result from, e.g., a need for a darkened, quiet room; lying down without moving; or a

sleep disturbance that impacts on daytime activities”) (citing SSA Q&A 09-036); see also

Fortner v. Saul, 2020 WL 532969, *3 (D.S.C.) (“courts have held that a migraine impairment

can be functionally equivalent to [Listing 11.02] where severe headaches or migraines occur at

least once per week for three consecutive months despite adherence to prescribed treatment”),

report and recommendation adopted by, 2020 WL 528174 (D.S.C. 2020); Rader v. Comm’r of

Soc. Sec., 2018 WL 4087988 at *6 (“[b]oiled down, Listing 11.02 requires three main elements:

(1) a detailed documentation of pain and resultant symptoms; (2) occurrence of the impairment at

least twice a week during the period of three consecutive months of prescribed treatment; and

(3) that the impairment significantly alters a claimant’s awareness or daily activity”).

               The ALJ’s step-three determination reflects that he fundamentally

misapprehended the medical equivalency evaluation by requiring evidence that Santiago Ortiz

experienced seizures. Although his finding that the evidence did not demonstrate that Santiago

Ortiz experienced seizures may support his conclusion that her migraine impairment did not meet

Listing 11.02, it does not support his conclusion that the impairment was not medically

equivalent to Listing 11.02. See Owens v. Saul, 2019 WL 7900070 at *13 (“[t]he ALJ

considered only whether [p]laintiff had . . . documented evidence of generalized tonic-clonic or

dyscognitive seizures[;] . . . [s]he evaluated whether [p]laintiff’s impairment met the precise

requirements of Listing 11.02 and failed to consider whether his symptoms and limitations were

of equivalent severity to Listing 11.02”). Simply stated, the ALJ’s conclusion that the migraine


                                                 11
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 12 of 18




impairment was not medically equivalent to Listing 11.02 because of the absence of seizure

evidence misconstrued the equivalency standard and constituted error. See Fortner v. Saul, 2020

WL 532969 at *4 (“a finding by the ALJ that [p]laintiff did not suffer from seizures is not

determinative of this issue, as that is not the standard to be applied[;] . . . [t]he question is not

whether [p]laintiff suffers from seizures once a week for at least three months, but whether she

suffers from more than one medically severe migraine headache per week despite at least three

months of prescribed treatment”) (internal quotations omitted); Amy L. M. v. Berryhill, 2018 WL

6241381, *6 (S.D. Ind. 2018) (ALJ’s statement that the record failed “‘to demonstrate evidence

of epilepsy or epileptic seizures’ . . . cannot support a decision that migraines headaches do not

medically equal the Listing[;] [t]here should be at least some minimal comparison and

explanation regarding equivalency”).

                Nor do the ALJ’s findings during the remainder of the sequential evaluation

permit me to conclude that the ALJ’s step-three error was harmless. See Sweeney v. Colvin,

2015 WL 11237311, *8 n.3 (D. Conn.) (any error at step three was harmless; “[a]lthough the

ALJ should have been clearer in his analysis at this step, the evidence of record permits the court

to glean the rationale of the ALJ’s decision[,] . . . substantial evidence supports the ALJ’s

findings that plaintiff did not meet a listed impairment[,] [and] . . . remanding this case so that

the ALJ could set forth specific reasons for his Step Three finding would be a futile exercise”)

(quotations and brackets omitted), report and recommendation adopted by, 2015 WL 5684024

(D. Conn. 2015); Darling v. Astrue, 2012 WL 642459, *5 (D. Vt.) (“any error in the ALJ's

failure to discuss his [medical equivalency] reasoning is harmless because his finding as to

medical equivalency is supported by substantial evidence), report and recommendation adopted

by, 2012 WL 640044 (D. Vt. 2012). Rather, review of the medical records demonstrates that


                                                   12
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 13 of 18




Santiago Ortiz had a longstanding history of treatment for frequent and severe migraines, and the

ALJ’s abbreviated discussion of this evidence does not allow me to conclude that the outcome

would have been the same had the ALJ applied the proper medical equivalency standard.

               The medical records demonstrate that Santiago Ortiz complained of migraine

headaches, which she attributed to a traumatic brain injury that she suffered during a motor

vehicle accident in 2005. (Tr. 499, 620). Beginning in 2012, and continuing through the time of

the administrative hearing, Santiago Ortiz received ongoing neurological treatment for her

headaches from providers at DENT Neurologic Institute. (Tr. 849-920, 990-1012, 1136-38).

The medical records describe her headaches as severe and throbbing, and accompanied by

nausea, photophobia, sonophobia, lightheadedness, double vision, and anorexia. (See, e.g.,

Tr. 539, 706, 898, 995, 998). A September 22, 2012 MRI of her brain revealed abnormal

findings, including hyperintensities in the right and left sub frontal regions and the right anterior

temporal lobe, which were consistent with a prior head injury. (Tr. 507-508, 517). Another MRI

dated June 22, 2013 demonstrated bilateral frontal encephalomalacia, also consistent with

traumatic brain injury. (Tr. 862). Her neurological examinations were largely normal, although

she frequently had positive Tinel sign over her occipital nerves bilaterally and palpation or

tapping of those areas reproduced the typical pattern of headache pain. (Tr. 707, 892, 894, 896,

899, 902).

               Over the course of approximately six years, Santiago Ortiz was prescribed a

variety of medications and injections to attempt to manage her migraines. (Tr. 849-920,

990-1012, 1136-38). Several different prophylactic medications, including amitriptyline,

Topamax, Skelaxin, Verapamil, and Topiramate, proved to be ineffective in adequately reducing

the frequency of her migraines, and several abortive medications, including Sumavel, Naproxen,


                                                 13
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 14 of 18




Treximet, Maxalt, sumatriptan, naratriptan, Zoming, Migranal spray, and Toradol injections,

proved ineffective in adequately alleviating the severity of her migraines once they began.

(Tr. 856, 879, 889, 892-96, 905-909, 915, 998; see also Tr. 888 (“[s]he has failed on steroid

course, infusion, and multiple preventive medications[,] . . . [and] has tried multiple abortive

agents as well”)). Beginning in October 2012, Santiago Ortiz was administered occipital nerve

blocks, which initially provided some relief, resulting in several migraine-free weeks after she

received the block. (Tr. 890, 895-902).

               Although the occipital nerve blocks were initially successful, their efficacy

diminished over time. (Tr. 885, 888). Beginning in July 2013, her providers at DENT began

administering prophylactic Botox injections every three months. (Tr. 857-58, 866-81, 883-84).

Like the nerve blocks, the Botox injections were initially helpful in controlling Santiago Ortiz’s

migraines, resulting in periods of migraine-free days and an overall decrease in the severity of

her migraines. (Id.). After she was diagnosed with fibromyalgia, her treatment providers also

began administering monthly trigger point injections to address her chronic myofascial pain and

migraines. (Tr. 854-65).

               Despite taking a daily prophylactic and an abortive pain medication upon

migraine onset, and receiving monthly trigger point injections and Botox injections every three

months, Santiago Ortiz continued to experience two to three headaches per week. (Tr. 849-56,

995-1000, 1003-1004). Given the “continued high frequency” of migraines, her provider

suggested that she try a sphenopalatine ganglion block. (Tr. 1000). Some of her headaches were

so severe that she had to seek infusion therapy, either from DENT or urgent care facilities.

(Tr. 990, 1004, 1012). At the time of the administrative hearing, medical records suggest that




                                                 14
         Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 15 of 18




Santiago Ortiz continued to experience headaches at least six to eight times per month.

(Tr. 1136-38).

                  In two paragraphs of his decision, the ALJ summarized some of Santiago Ortiz’s

migraine-related treatment history, including that she reportedly continued to suffer from

migraines despite prophylactic and abortive medications, occipital nerve blocks, and Botox

injections. (Tr. 32). According to the ALJ, treatment records suggested that, despite some

improvement with treatment,3 Santiago Ortiz reported to her treatment providers that she

continued to experience only fifteen headache-free days per month. (Id.). He also noted the

opinion of state consulting examiner Donna Miller, D.O., that despite her migraine headaches

Santiago Ortiz had no significant physical limitations.4 (Id.). Additionally, he considered that an

MRI of her brain “showed no significant findings but bilateral frontal encephalomalacia

consistent with prior trauma” and that neurological examinations generally resulted in normal

findings. (Id.).

                  Despite acknowledging the record evidence reflecting that Santiago Ortiz

continued to report experiencing migraines despite treatment, the ALJ concluded that she had the

RFC to perform simple, light work with some postural limitations, occasional exposure to

work-place hazards, and occasional interaction with others, and that she was not disabled.


          3
            For instance, the ALJ noted that in March 2012 Santiago Ortiz reported that Treximet, the abortive
medication she had been prescribed, provided her “complete relief.” (Id. (citing Tr. 723)). He also noted that after
her first nerve block, Santiago Ortiz reported that it successfully prevented migraines for two weeks. (Tr. 32 (citing
Tr. 701)). Nevertheless, as described above, the medical records demonstrate that Santiago Ortiz reported that the
efficacy of Treximet and the occipital nerve blocks diminished over time, prompting her providers to suggest
alternate treatment options, none of which appear to have completely resolved her migraines. (See, e.g., Tr. 885,
888, 909).
          4
            Despite considering Miller’s opinion in connection with his discussion of the record evidence relating to
Santiago Ortiz’s migraines, elsewhere in the opinion the ALJ gave Miller’s opinion that Santiago Ortiz had no
physical limitations “little weight,” explaining that it failed to “adequately consider” Santiago Ortiz’s migraines and
the limitations that they caused. (Tr. 35). However, as discussed herein, other than identifying some environmental
and postural limitations, the ALJ’s decision fails to explain what limitations were actually caused by Santiago
Ortiz’s migraines, nor does he explain how the RFC that he formulated accounts for those limitations.
                                                          15
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 16 of 18




(Tr. 30-37). The decision suggests that the workplace hazard limitations, and perhaps some of

the postural limitations, were meant to accommodate Santiago Ortiz’s migraine symptoms. (See

Tr. 34-35). The ALJ’s decision lacks any explanation from which this Court may discern

whether any of the remaining limitations were related to Santiago Ortiz’s migraines.

               The medical record suggests that Santiago Ortiz’s migraines caused her to suffer

severe pain for several hours at a time, undoubtedly affecting her ability to stay on task and

maintain a schedule. (See, e.g., Tr. 140-41). The RFC, however, does not appear to contain any

limitations to account for impaired concentration or attendance. The absence of such limitations

is notable in view of the vocational expert’s testimony that a person who was absent more than

one day a month or off-task more than twenty percent of the time would be unable to maintain

employment. (Tr. 167-68).

               It is unclear whether the ALJ concluded that postural and environmental

limitations in the RFC accounted for limitations caused by Santiago Ortiz’s migraines and, if so,

what the basis was for that conclusion. The lack of an any explanation to tie the ALJ’s summary

of the migraine-related record evidence to his RFC conclusions deprives this Court of the ability

to meaningfully review the ALJ’s determinations. See Piper v. Comm’r of Soc. Sec., 2020 WL

4499530, *3 (W.D.N.Y. 2020) (“[d]espite concluding that [plaintiff] suffers from migraines, . . .

the ALJ fails to explain how his RFC findings account for these conditions[;] . . . [t]he dearth of

analysis frustrates any meaningful review”); Morales v. Comm’r of Soc. Sec., 2020 WL 2078796,

*5 (W.D.N.Y. 2020) (“[t]his [c]ourt cannot follow the ALJ’s reasoning in making this

determination”); Cichocki v. Colvin, 2018 WL 6444123, *3 (W.D.N.Y. 2018) (“[t]he ALJ’s

failure to include limitations resulting from plaintiff’s migraine headaches in his assessment of

plaintiff’s RFC constitutes legal error and is not supported by substantial evidence in the


                                                 16
        Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 17 of 18




record[;] . . . [r]egardless of this decrease in frequency, 2-3 migraines per week remains

significant”); Davila v. Comm’r of Soc. Sec., 2018 WL 5017748, *22 (E.D.N.Y. 2018) (“the

problem with the . . . [ALJ’s decision] . . . is that the . . . discussion of plaintiff’s migraines in its

RFC analysis is so sparse as to make it impossible for the court to determine whether substantial

evidence supports the ALJ’s determination”).

                In sum, the ALJ’s summary discussion of Santiago Ortiz’s migraine condition

during the remainder of the sequential evaluation does not enable me to conclude that if the ALJ

had applied the proper medical equivalency standard, he would have concluded that Santiago

Ortiz’s migraines were not medically equivalent to Listing 11.02; for this reason, remand is

warranted. See, e.g., Owens, 2019 WL 7900070 at *13 (remanding where “the ALJ’s step three

finding . . . of equivalence under the listing [was] based on a fundamental misunderstanding of

the requirements[,] [and] [f]urther evaluation of the ALJ’s findings at later steps provides no

more adequate rationale”); Amy L. M. v. Berryhill, 2018 WL 6241381 at *7 (“[t]he brief

discussion about [plaintiff’s] emergency room visits and treatment for migraines headaches in

other sections of the ALJ’s written decision did not provide any analysis to compare the

migraines to any Listed Impairment in order to support the Step 3 determination”); see also

Fortner, 2020 WL 532969 at *4 (“in light of the ALJ’s failure to consider [p]laintiff’s migraine

impairment under a Listing 11.02 equivalency analysis, her failure to make a finding as to the

frequency of [p]laintiff’s migraines, and her otherwise perfunctory discussion of this condition,

the undersigned cannot predict with great confidence that the result on remand would be the

same if these issues were addressed”) (internal quotations omitted).




                                                    17
       Case 1:19-cv-00538-MWP Document 16 Filed 09/29/20 Page 18 of 18




       B.      Santiago Ortiz’s Remaining Contentions

               Because the ALJ’s reevaluation at step three may affect his analysis of the

remaining steps in the sequential evaluation, I decline to reach Santiago Ortiz’s remaining

challenges. See Yeomas v. Colvin, 2015 WL 1021796 (W.D.N.Y. 2015).



                                        CONCLUSION

               For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings (Docket # 11) is DENIED, and Santiago Ortiz’s motion for judgment on the pleadings

(Docket # 10) is GRANTED to the extent that the Commissioner’s decision is reversed, and this

case is remanded to the Commissioner pursuant to 42 U.S.C. § 405(g), sentence four, for further

administrative proceedings consistent with this decision.

IT IS SO ORDERED.



                                                                s/Marian W. Payson
                                                              MARIAN W. PAYSON
                                                            United States Magistrate Judge

Dated: Rochester, New York
       September 29, 2020




                                                18
